Title: From Alexander Hamilton to Ebenezer Stevens, 19 November 1798
From: Hamilton, Alexander
To: Stevens, Ebenezer



Philadelphia Nov. 19. 1798
Sir

Since my arrival here I have received three letters from you to the contents of which I have attended though my engagements have not before admitted a reply.
If I recollect rightly the law of the State, it authorises, and in my opinion expediency requires, that the sum requisite to complete the batteries undertaken by order of the Military Committee, in addition to the 50000 Dollars provided by the Corporation, be paid out of the fund appropriated by the Legislature. It seems to me that our city will stand in need of all its resources for purposes relative to the health of its inhabitants and that it is not adviseable further to engage them for an object of defence which it has an absolute right to look for from other quarters. But with this opinion, I do not know that I have as yet any power to direct the application of the fund and for this reason only forbear to do it. You may shew this letter to General Clarkson to possess him of the sanction of my Opinion if his discretion shall happen to be otherwise adequate.
I have not time to add more than the assurance of the esteem & regard with which I am Dr Sir
Yr obed servant

A Hamilton


P S. I put the inclosed letter for Governor Jay under cover to you that you may forward it or not according to the advice which may have been received of the Governor’s being on his way or about to set out for N York.

Col E Stevens

